COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 IN THE MATTER OF THE                        §             No. 08-14-00311-CV
 GUARDIANSHIP OF LYNNE SHIRLEY
 PAXTON, AND INCAPACITATED                   §                Appeal from the
 PERSON,
                                             §              Probate Court No. 2
                     Appellant.
                                             §            of El Paso County, Texas

                                             §            (TC# 2010-G00204-A )

                                          §
                                        ORDER

        The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 16, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Joseph L. Hood, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 16,

2015.

        IT IS SO ORDERED this 18th day of August, 2015.


                                                  PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.